  Case 2:19-cv-02720-PA-MRW Document 21 Filed 07/05/19 Page 1 of 3 Page ID #:117

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-2720 PA (MRWx)                                           Date    July 5, 2019
 Title             Rafael Arroyo, Jr. v. Kazmo, LLC, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                                  N/A                                N/A
                 Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS - ORDER

       Before the Court is a Motion to Dismiss filed by defendants Kazmo, LLC and Staffing &
Management Group, Inc. (collectively “Defendants”) (Docket No. 15). Defendants challenge
the sufficiency of the allegations in support of plaintiff Rafael Arroyo, Jr.’s (“Plaintiff”) standing
to pursue the Americans with Disabilities Act (“ADA”) claim asserted in Plaintiff’s Complaint.
Defendants also request that the Court decline to exercise supplemental jurisdiction over
Plaintiff’s claim brought pursuant to California’s Unruh Civil Rights Act and impose other
procedural requirements adopted by California’s courts. Pursuant to Rule 78 of the Federal
Rules of Civil Procedure and Local Rule 7-15, the Court finds this matter appropriate for
decision without oral argument. The hearing calendared for July 15, 2019, is vacated, and the
matter taken off calendar.

        According to the Complaint, Plaintiff is a paraplegic and requires a wheelchair for
mobility. Plaintiff alleges that he visited a gas station in Lakewood, California in March 2019
that is operated by defendant Staffing & Management Group, Inc. on property owned by Kazmo,
LLC. Plaintiff alleges that he personally encountered barriers at the gas station including the
lack of a safe path for travel from the boundary of the site to the entrance of the gas station store
and a sales counter that did not comply with ADA design standards. The Complaint alleges that
Plaintiff “will return to the gas station to avail himself of goods and services . . . once it is
represented to him that the Gas Station and its facilities are accessible. Plaintiff is currently
deterred from doing so because of his knowledge of the existing barriers and his uncertainty
about the existence of yet other barriers on the site.”

       Article III of the United States Constitution requires that a litigant have standing to
invoke the power of a federal court. Because Article III’s standing requirements limit subject
matter jurisdiction, a plaintiff’s standing to pursue a claim is properly challenged by a Federal
Rule of Civil Procedure 12(b)(1) motion to dismiss. See Chandler v. State Farm Mut. Auto. Ins.
Co., 598 F.3d 1115, 1121-22 (9th Cir. 2010). For the purpose of ruling on a motion to dismiss
for lack of standing, the Court must accept as true all material allegations of the complaint and
must construe the complaint in favor of the complaining party. Maya v. Centex Corp., 658 F.3d
1060, 1068 (9th Cir. 2011).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 3
  Case 2:19-cv-02720-PA-MRW Document 21 Filed 07/05/19 Page 2 of 3 Page ID #:118

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-2720 PA (MRWx)                                      Date    July 5, 2019
 Title          Rafael Arroyo, Jr. v. Kazmo, LLC, et al.

        Rule 12(b)(1) jurisdictional attacks can be either facial or factual. In a facial attack, the
allegations are presumed true and the “challenger asserts that the[y] are insufficient on their face
to invoke federal jurisdiction.” Safe Air For Everyone v. Meyer, 373 F. 3d 1035, 1039 (9th Cir.
2004). “By contrast, in a factual attack, the challenger disputes the truth of the allegations that,
by themselves, would otherwise invoke federal jurisdiction.” Id. Courts should refrain from
resolving factual issues where “the jurisdictional issue and substantive issues are so intertwined
that the question of jurisdiction is dependent on the resolution of factual issues going to the
merits.” Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983); see also Safe Air, 373
F. 3d at 1039; Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage Leasehold &
Easement, 524 F. 3d 1090, 1094 (9th Cir. 2008) (“As a general rule, when ‘the question of
jurisdiction and the merits of the action are intertwined,’ dismissal for lack of subject matter
jurisdiction is improper.”).

        The Supreme Court has held that to have standing under the Constitution, a party must
show it has suffered an “injury in fact,” that there is a “causal connection between the injury”
and the defendant’s complained-of conduct, and that it is likely “that the injury will be redressed
by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct.
2130, 2136–37, 119 L. Ed. 2d 351 (1992). To demonstrate an “injury in fact,” a plaintiff must
establish an “invasion of a legally protected interest which is (a) concrete and particularized
[citations] and (b) ‘actual or imminent, not “conjectural” or ‘hypothetical.’” Lujan, 504 U.S. at
560, 112 S. Ct. at 2136 (citations omitted).

        According to the Ninth Circuit, allegations “that a plaintiff has visited a public
accommodation on a prior occasion and is currently deterred from visiting that accommodation
by accessibility barriers establish that a plaintiff’s injury is actual or imminent.” Doran v. 7-
Eleven, Inc., 524 F.3d 1034, 1041 (9th Cir. 2008); see also Civil Rights Educ. & Enf’t Ctr. v.
Hosp. Props. Tr., 867 F.3d 1093, 1098–99 (9th Cir. 2017). Although Defendants suggest that
Plaintiff lacks standing, at least in part, because he is a serial plaintiff, the Ninth Circuit has held
that an individual is not deprived of standing to pursue an ADA claim merely because he or she
initially visited a property to determine whether it has ADA violations – “motivation is irrelevant
to the question of standing under Title III of the ADA.” Civil Rights Educ. & Enf’t Ctr., 867
F.3d at 1102 (“The Named Plaintiffs’ status as ADA testers thus does not deprive them of
standing.”).

       The Court concludes, at least at this initial stage, that Plaintiff’s Complaint has alleged
sufficient facts with sufficient particularity to satisfy his pleading burden to establish his
standing to pursue his claims. See Doran, 524 F.3d at 1041; D’Lil v. Best W. Encina Lodge &
Suites, 538 F.3d 1031, 1038–39 (9th Cir. 2008). The Court therefore denies the Motion to
Dismiss Plaintiff’s ADA claim for lack of standing.


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 2 of 3
  Case 2:19-cv-02720-PA-MRW Document 21 Filed 07/05/19 Page 3 of 3 Page ID #:119

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-2720 PA (MRWx)                                    Date   July 5, 2019
 Title          Rafael Arroyo, Jr. v. Kazmo, LLC, et al.

        Because Plaintiff has stated a viable federal claim, there is currently no justification for
the Court to decline to exercise supplemental jurisdiction over the Unruh Civil Rights Act claim.
See 28 U.S.C. § 1367(c); see also Executive Software v. U.S. Dist. Court for the Cent. Dist. of
Cal., 24 F.3d 1545, 1555–56 (9th Cir. 1994). Nor is there any legal basis upon which the Court
could impose the procedural requirements adopted by California’s courts for serial ADA
plaintiffs.

       For all of the foregoing reasons, the Court denies Defendants’ Motion to Dismiss.
Defendants shall file their Answer to the Amended Complaint by no later than July 22, 2019.
Alternatively, Defendants may elect to file an Application to Stay in accordance with the Court’s
ADA Disability Access Litigation mediation program. (See Docket No. 8.) The Court orders
the Clerk to issue an Order Setting Scheduling Conference.

          IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                            Page 3 of 3
